
	
		II
		Calendar No. 413
		112th CONGRESS
		2d Session
		S. 2276
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Grassley (for
			 himself, Mr. Coons,
			 Mr. Coburn, Mr.
			 Sessions, Mrs. Feinstein,
			 Ms. Klobuchar, Mr. Schumer, Mr.
			 Blumenthal, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 23, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To permit Federal officers to remove cases involving
		  crimes of violence to Federal court.
	
	
		1.Short titleThis Act may be cited as the
			 Officer Safety Act of
			 2012.
		2.Limited
			 liabilitySection 1442 of
			 title 28, United States Code, is amended by striking subsection (c) and
			 inserting the following:
			
				(c)For purposes of
				subsection (a), a law enforcement officer, who is the defendant in a criminal
				prosecution, shall be deemed to have been acting under the color of his office
				if the officer—
					(1)protected an
				individual in the presence of the officer from a crime of violence;
					(2)provided immediate
				assistance to an individual who suffered, or who was threatened with, bodily
				harm; or
					(3)prevented the
				escape of any individual who the officer reasonably believed to have committed,
				or was about to commit, in the presence of the officer, a crime of violence
				that resulted in, or was likely to result in, death or serious bodily
				injury.
					(d)In this section,
				the following definitions apply:
					(1)The terms
				civil action and criminal prosecution include any
				proceeding (whether or not ancillary to another proceeding) to the extent that
				in such proceeding a judicial order, including a subpoena for testimony or
				documents, is sought or issued. If removal is sought for a proceeding described
				in the previous sentence, and there is no other basis for removal, only that
				proceeding may be removed to the district court.
					(2)The term
				crime of violence has the meaning given that term in section 16 of
				title 18.
					(3)The term law
				enforcement officer means any employee described in subparagraph (A),
				(B), or (C) of section 8401(17) of title 5 and any special agent in the
				Diplomatic Security Service of the Department of State.
					(4)The term
				serious bodily injury has the meaning given that term in section
				1365 of title 18.
					(5)The term
				State includes the District of Columbia, United States territories
				and insular possessions, and Indian country (as defined in section 1151 of
				title 18).
					(6)The term
				State court includes the Superior Court of the District of
				Columbia, a court of a United States territory or insular possession, and a
				tribal
				court.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Officer Safety Act of
			 2012.
		2.Removal of
			 actionSection 1442 of title
			 28, United States Code, is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Solely for purposes of
				determining the propriety of removal under subsection (a), a law enforcement
				officer, who is the defendant in a criminal prosecution, shall be deemed to
				have been acting under the color of his office if the officer—
					(1)protected an individual
				in the presence of the officer from a crime of violence;
					(2)provided immediate
				assistance to an individual who suffered, or who was threatened with, bodily
				harm; or
					(3)prevented the escape of
				any individual who the officer reasonably believed to have committed, or was
				about to commit, in the presence of the officer, a crime of violence that
				resulted in, or was likely to result in, death or serious bodily injury.
					(d)In this section, the
				following definitions apply:
					(1)The terms civil
				action and criminal prosecution include any proceeding
				(whether or not ancillary to another proceeding) to the extent that in such
				proceeding a judicial order, including a subpoena for testimony or documents,
				is sought or issued. If removal is sought for a proceeding described in the
				previous sentence, and there is no other basis for removal, only that
				proceeding may be removed to the district court.
					(2)The term crime of
				violence has the meaning given that term in section 16 of title
				18.
					(3)The term law
				enforcement officer means any employee described in subparagraph (A),
				(B), or (C) of section 8401(17) of title 5 and any special agent in the
				Diplomatic Security Service of the Department of State.
					(4)The term serious
				bodily injury has the meaning given that term in section 1365 of title
				18.
					(5)The term
				State includes the District of Columbia, United States territories
				and insular possessions, and Indian country (as defined in section 1151 of
				title 18).
					(6)The term State
				court includes the Superior Court of the District of Columbia, a court
				of a United States territory or insular possession, and a tribal
				court.
					.
		
	
		May 23, 2012
		Reported with an amendment
	
